*732Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez,
a la cual se unen el Juez Asociado Señor Es-trella Martínez y el Juez Asociado Señor Colón Pérez.
Este Tribunal se ha expresado antes en torno al derecho que tiene una persona a un acomodo razonable cuando una dificultad lingüística o física imposibilita que comprenda un procedimiento criminal que se ventila en su contra. Así, en Pueblo v. Moreno González, 115 DPR 298 (1984), resolvimos que constituye una violación al debido proceso de ley someter a una persona con impedimentos auditivos a un juicio criminal sin proveerle un intérprete. Así también, en Pueblo v. Branch, 154 DPR 575 (2001), resolvimos que igual violación ocurre en una vista preliminar en la que no se le provee un traductor a una persona que no habla es-pañol y que, por lo tanto, no comprende las incidencias de la vista.
En ambos casos expresamos que el derecho de estas per-sonas a un debido proceso de ley se extiende a “todo el proceso”. Pueblo v. Moreno González, supra, pág. 304. Véase Pueblo v. Branch, supra, pág. 581. En particular, en Pueblo v. Branch, supra, reconocimos la aplicación en pleno vigor de este derecho en la etapa de vista preliminar, puesto que incluso desde esta un ciudadano está expuesto a los rigores de un procedimiento criminal que atenta contra sus intereses libertarios. Pueblo v. Branch, supra, págs. 579 y 582-583. Sostuvimos que el hecho de que la falta de un intérprete ocurra “en etapas previas al juicio en su fondo” no eximía la violación constitucional, pues este tipo de limitaciones ameritan que un acusado esté “asistido de un intérprete durante la celebración de todo el proceso”. (Énfasis en el original). Pueblo v. Branch, supra, pág. 587, citando a Pueblo v. Moreno González, supra, pág. 304.
En el caso ante nosotros la controversia de fondo es si el mismo derecho a un debido proceso de ley —incluyendo el *733derecho a un acomodo razonable de una persona con una condición auditiva— se extiende a la etapa más temprana del procedimiento criminal donde se determina causa para arresto, entiéndase, la Regla 6 de Procedimiento Criminal, 34 LPRA Ap. II (Regla 6). Según nuestra jurisprudencia, la capacidad de un ciudadano de comprender el procedi-miento criminal en su contra es una “consecuencia lógica de la noción fundamental, inmersa en la cláusula constitu-cional que garantiza un debido proceso de ley, de que una persona no debe estar sujeta a un proceso judicial injusto”. Pueblo v. Branch, supra, pág. 580. Por lo tanto, me parece que si esa consecuencia lógica debe aplicar a todo el proce-dimiento criminal instado contra ese ciudadano, esto in-cluye la etapa de la Regla 6, mediante la cual se determina causa probable para arrestarlo y continuar una acción criminal en su contra.
Considero que una noción tan básica del debido proceso de ley, que además procura un ejercicio igualitario y equi-tativo de la ley frente a poblaciones socialmente desventa-jadas, no debe requerir demasiadas explicaciones para ser vindicado en nuestros tribunales en el siglo xxi. Además de hallar fundamentos en nuestro derecho constitucional, esta noción se sostiene en principios de derechos humanos y acceso real a la justicia.(1) En ese sentido, creo que la postura mayoritaria que hoy le niega ese derecho al Sr. Carlos Almodóvar Negrón responde a la noción de que el ordenamiento vigente no provee un remedio adecuado para vindicarlo, más que a un rechazo de la existencia de ese derecho. Disiento respetuosamente de esa postura, pues no puedo avalar un entendido tan estéril de los derechos fundamentales.
La Regla 6 es el mecanismo procesal mediante el cual se satisface la exigencia constitucional de que se determine *734causa probable para arrestar o detener a una persona. Pueblo v. Irizarry, 160 DPR 544, 555 (2003). Se entiende que la determinación de causa probable marca el inicio de la acción penal en nuestro ordenamiento, pues a partir de esta el tribunal adquiere jurisdicción sobre el imputado y este está sujeto a responder por sus actos. Pueblo v. Rivera Martell, 173 DPR 601, 608 (2008). Además, “[s]in esta de-terminación de causa probable el proceso no puede continuar”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Ed. Forum, 1995, Vol. III, págs. 4-5. Así “se evita que el Estado someta a una persona a un procedimiento criminal arbitrario y lo encause criminalmente sin base para ello”. Pueblo v. Rivera Martell, supra, pág. 609.
Por su parte, la vista preliminar es el mecanismo proce-sal mediante el cual se determina causa probable para acu-sar de un delito grave. Esta le provee al imputado la opor-tunidad de derrotar la acción en su contra a través de un procedimiento más formal y riguroso que el provisto en Regla 6. Véase Chiesa Aponte, op. cit., pág. 23. Es por eso que se ha entendido que a través de la vista preliminar es que una parte puede revisar una determinación de causa probable por delito grave realizada bajo la Regla 6.(2) De ahí que se considere prematura una moción de desestima-ción bajo la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II, que se presentó antes de que se celebrara la vista preliminar, pues esta última supone el remedio del imputado para revisar la determinación de causa probable hallada en la Regla 6, mientras que la moción de desesti-mación bajo la Regla 64(p) hace lo propio para revisar la determinación de causa probable en vista preliminar. Chiesa Aponte, op. cit., pág. 182.
*735Las expresiones de este Tribunal en Pueblo v. Jiménez Cruz, 145 DPR 803, 815 (1998), en torno a que “la deter-minación positiva de causa probable para acusar, luego de celebrada la vista preliminar, subsana cualquier error que hubiese habido en la determinación de causa probable para arrestar”, responden al esquema procesal antes descrito. Por lo tanto, “cuando el delito imputado es de carácter grave, el momento oportuno para presentar una moción de desestimación al amparo de la citada Regla 64(p) es con posterioridad a la presentación de la acusación por tal delito”. Íd., págs. 815-816.
Esta postergación del recurso de desestimación bajo la Regla 64(p) hasta luego de la vista preliminar no está co-dificada de esa manera en las Reglas de Procedimiento Criminal. Más bien se trata de una interpretación de la progresión ordinaria del procedimiento criminal. Ahora bien, el problema con una lectura terminante de Pueblo v. Jiménez Cruz, supra, es que se utilice, como lo hace la Mayoría en el caso de epígrafe, para subsanar errores mayo-res en el procedimiento bajo la Regla 6 que trasciendan la determinación en sí de causa probable. Así, por ejemplo, ¿qué ocurre cuando el error en el procedimiento bajo la Regla 6 supone una violación crasa del debido proceso de ley? ¿Subsana la vista preliminar absolutamente todo vicio constitucional suscitado en la etapa de la Regla 6? Tome-mos en cuenta lo siguiente.
En Pueblo v. Rivera Martell, supra, se reconoció que, conforme al debido proceso de ley, un ciudadano tiene de-recho a ser citado a la audiencia de causa probable para arresto en Regla 6.(3) Luego, en Pueblo v. Rueda Lebrón, *736187 DPR 366 (2012), este Tribunal reiteró lo resuelto en Pueblo v. Rivera Martell, supra, e insistió que solo bajo algunas circunstancias se justifica someter el caso en au-sencia del imputado. Para procurar el cumplimiento con esta norma, se resolvió además que la mejor práctica del Ministerio Público es acreditar las razones para ello en la boleta en que se autorice el sometimiento del caso en ausencia del imputado. Nótese que, al resolver Pueblo v. Rueda Lebrón, supra, el Tribunal se preguntó si la falta de una constancia en la boleta de las razones para someter el caso en ausencia del imputado “acarrea [ba] irremediablemente la desestimación de las denuncias contra el imputado”. Íd., pág. 368. En otras palabras, este Tribunal reconoció implícitamente que un incumplimiento injustifi-cado con la norma de Pueblo v. Rivera Martell, supra, podría conllevar la desestimación de una acción penal. No obstante, esa no sería la consecuencia si, incluso cuando no se consignen las razones para no citar al sospechoso, “del expediente surge información que permita concluir razona-blemente que el magistrado recibió las justificaciones en cuestión”. Pueblo v. Rueda Lebrón, supra, págs. 377-378. La pregunta obligada sería qué ocurre en el caso contrario, esto es, allí donde no se consignan las justificaciones para no citar al sospechoso y estas tampoco surgen del expediente. La respuesta, según la premisa del párrafo in-troductorio de Pueblo v. Rueda Lebrón, supra, es que procedería la desestimación de la denuncia.(4)
Traigo a colación este ejemplo porque refleja una incom-patibilidad similar a la del caso aquí en controversia. Se trata de la tensión que genera una jurisprudencia {Le., *737Pueblo v. Rivera Martell, supra; Pueblo v. Branch, supra) que reconoce unos derechos fundamentales extensibles a la etapa de la Regla 6, vis a vis otra jurisprudencia que dis-pone que todo error durante la etapa de la Regla 6 se sub-sana en la vista preliminar (i.e., Pueblo v. Jiménez Cruz, supra), por lo que una moción de desestimación previa a esta última vista es prematura. El profesor Chiesa Aponte identificó esta tensión en el contexto de Pueblo v. Rivera Martell, supra, y Pueblo v. Rueda Lebrón, supra.(5) Este sostuvo que “aplicar la norma de Jiménez Cruz para decla-rar prematura toda moción de desestimación de denuncia —presentada antes de la vista preliminar— fundamentada en que no procedía la audiencia de Regla 6 sin citar al imputado, haría poco menos que superflua la norma de Rivera Martell de citar al imputado a la vista de causa probable para arresto”. E.L. Chiesa Aponte, Derecho procesal penal, 83 Rev. Jur. UPR 831, 843 (2014).
Se trata una incompatibilidad normativa, puesto que se están reconociendo unos derechos formales en la etapa de la Regla 6 {Le., derecho a ser citado o derecho a un acomodo razonable en todo el proceso criminal) pero, a la vez, se deniega un remedio eficaz para vindicar esos derechos. Esto, pues con toda probabilidad la moción de desestima-ción resultará infructuosa en la medida en que, según Pueblo v. Jiménez Cruz, supra, se posterga hasta luego de la vista preliminar, cuando presuntamente ya el error se haya subsanado. Sabido es que no hay derecho sin remedio y que de nada sirve que constitucionalmente se exija un debido proceso de ley si el ciudadano no tiene forma de vindicarlo. Peor aún, bajo el entendido mayoritario no hay incentivo de garantizar el cumplimiento de esos derechos durante la etapa de la Regla 6, cuando cualquier falta se puede subsanar en la vista preliminar.
*738A mi modo de ver, resulta insostenible la negatoria a un debido proceso de ley en cualquier etapa del procedimiento criminal de un ordenamiento que se precie justo y democrático. Un derecho tan básico como la facultad de un ciudadano de comprender —de ser necesario, mediante un acomodo razonable— el procedimiento criminal al que se expone tiene que hallar reconocimiento y remedio eficaz en nuestro estado de derecho. De ahí que considero que una moción de desestimación bajo la Regla 64(p) provee un ve-hículo procesal adecuado para ello y que Pueblo v. Jiménez Cruz, supra, no aplica cuando el fundamento de la desesti-mación es una violación manifiesta al debido proceso de ley en la etapa de la Regla 6.(6)
Lo contrario sería reducir el derecho a un debido pro-ceso de ley a una aspiración superfina, según identificara el profesor Chiesa Aponte en el contexto de Pueblo v. Rivera Martell, supra. Con relación al caso ante nuestra con-sideración, estaríamos además promoviendo "un Estado que protege más el derecho de un impedido a estacionarse cerca de un establecimiento comercial que el derecho de [una persona sorda] a entender un proceso en el que podría perder su libertad”. Pueblo v. Marangely Nazario, KLCE201600714, 30 de junio de 2016, opinión disidente del juez Nieves Figueroa. Esa precisamente es la conse-cuencia en términos prácticos del proceder mayoritario.
A base de todo lo anterior, resolvería que una persona que demuestra la necesidad real de un acomodo razonable durante la etapa de la Regla 6 tiene derecho a que se to-men las medidas apropiadas para garantizar su compren-sión del procedimiento en cuestión. Pueblo v. Branch, supra, pág. 582. Cuando no se provea acomodo razonable *739suficiente, como ocurrió en el caso de epígrafe, se viola el derecho al debido proceso de ley del imputado. Es inacep-table que una violación de tal magnitud al inicio del proce-dimiento penal se subsane en la vista preliminar según Pueblo v. Jiménez Cruz, supra, por lo que en estas circuns-tancias consideraría oportuna una moción de desestima-ción presentada antes de dicha vista.
Puesto que esa no es la postura prevaleciente en este Tribunal, disiento. Para una mayoría, Pueblo v. Jiménez Cruz, supra, opera como una tábula rasa capaz de borrar del procedimiento criminal cualquier error suscitado du-rante el procedimiento de la Regla 6, incluso aquel que priva a un imputado con impedimentos auditivos de cono-cer mínimamente lo que ocurre en el mismo inicio de la acción penal. ¿Habrá un derecho más elemental que ese en un ordenamiento jurídico?

 Véase Pueblo v. Frey, 198 DPR 338, 339 (2017), opinión disidente del Jnez Asociado Señor Estrella Martínez, donde se discuten los principios de derechos hu-manos que cobijan a personas con impedimentos lingüísticos para comprender los procedimientos criminales.


 “En caso por delito grave, la vista preliminar misma tiene el efecto de la revisión inmediata de la determinación de causa probable para arresto”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1995, Vol. III, pág. 23. Véase Pueblo v. Jiménez Cruz, 145 DPR 803, 813-815 (1998).


 “Esto último se impone más aún si tomamos en cuenta que, una vez el legislador incorpora ciertos derechos por vía estatutaria, éstos pasan a formar parte integral del debido proceso de ley. En el contexto de la Regla 6, precisamente, el legislador incorporó unas garantías a favor de los imputados de delito en la etapa de determinación de causa probable para el arresto. Evidentemente, para poder ejercer estas garantías estatutarias los imputados, de ordinario, deben estar presentes. Para esto se requiere, sin duda, que se les cite a la vista de determinación de causa probable para el arresto. Tal requisito es el mecanismo para darle vigencia a los *736derechos conferidos en el tercer párrafo de la Regla 6(a) y constituye una consecuen-cia razonable de la norma que nos requiere suplir las lagunas que surgen de la ley e interpretarla de forma tal que guarde armonía y lógica interna”. Pueblo v. Rivera Martell, 173 DPR 601, 615-616 (2008).


 “El hecho de que el Ministerio Público no escriba en la boleta de autorización las razones para someter el caso ante un magistrado para que éste determine causa para arresto en ausencia, ¿acarrea irremediablemente la desestimación de las de-nuncias contra el imputado?”. Pueblo v. Rueda Lebrón, 187 DPR 366, 368 (2012).


 E.L. Chiesa Aponte, Derecho procesal penal, 83 Rev. Jur. UPR 831, 843 (2014), donde se plantea que este Tribunal debió abordar en Pueblo v. Rueda Lebrón, supra, “este problema de la tensión entre Rivera Martell y Jiménez Cruz”.


 Igual razonamiento se hizo en Pueblo v. Branch, 154 DPR 575 (2001), al utilizar la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II, como instrumento para vindicar la lesión de un derecho constitucional. Este Tribunal sostuvo entonces que “el mecanismo procesal que provee la Regla 64(p) de Procedimiento Criminal constituye un instrumento adecuado para vindicar la lesión a los derechos de un acusado en etapas tempranas del trámite judicial por razón ⅜ carecer de un intér-prete cuando tenía una necesidad real de dicha asistencia”. íd., pág. 584.